Citation Nr: 1733052	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD), lumbosacral spine.

2. Whether the rating reduction from 20 percent to 10 percent for service-connected DJD, right knee, post-operative, under Diagnostic Code (DC) 5010-5259 effective March 1, 2011, was proper. 

3. Entitlement to a disability rating in excess of 20 percent for service-connected DJD, right knee, post-operative, under DC 5010-5259.

4. Entitlement to a disability rating in excess of 10 percent, effective April 27, 2016, for service-connected DJD, right knee, post-operative with instability under DC 5003-5257.

5. Whether the rating reduction from 10 percent to 0 percent for right knee scar, effective March 1, 2011, was proper.

6. Entitlement to a rating greater than 10 percent for service-connected right knee scar.

7. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to May 1995. 

These matters come before the Board of Veterans' Appeals on appeal from Rating Decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).  

Notably, in January 2010, the Veteran filed increased rating claims for his service-connected lumbar spine, right knee, and right knee scar disabilities, rated 10 percent, 20 percent, and 10 percent disabling, respectively.  In a December 2010 rating decision, the AOJ decreased the Veteran's disability ratings to non-compensable for each disability, effective March 1, 2011.  The Veteran timely appealed.  In a subsequent August 2016 rating decision, the AOJ restored the 10 percent disability rating for the Veteran's lumbar spine disability, effective March 1, 2011.  The AOJ assigned a 10 percent rating for the Veteran's right knee disability based on limitation of motion, also effective March 1, 2011, and continued the non-compensable rating for the right knee scar.  The AOJ also "granted" service connection for right knee instability and assigned a separate 10 percent disability rating, effective April 27, 2016.

A claim stemming from a rating reduction action must be phrased as whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Here, the Veteran's lumbar spine disability rating was reduced, but eventually restored to the original 10 percent rating; that rating was effective throughout the entire appeal period.  Thus, addressing the propriety of this rating reduction is unnecessary.  However, as it pertains to the right knee DJD and right knee scar, the Veteran's appeal encompasses claims of entitlement to higher ratings since the inception of the appeal and propriety of the reduction for each disability.  Thus, the Board has rephrased the issues on the title page to reflect the separate increased rating and rating reduction issues and the fact that staged ratings have been assigned.  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Similarly, the AOJ "granted" service connection for right knee instability and assigned a 10 percent rating under DC 5257 effective April 27, 2016.  In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

Thus, the Board finds that the separate rating for right knee instability under DC 5257 is part and parcel of the increased rating claim for the right knee disability in general.  The Board has listed this issue separately on the title page for administrative purposes.

Lastly, as explained in further detail below, a review of the record raises the question as to whether the Veteran is unemployable due to his service-connected disabilities.  As such, the Board as expanded the appeal (as reflected on the title page) to include a claim for TDIU due to the Veteran's service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for the service-connected lumbosacral spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A December 2010 rating decision implemented the disability rating reduction from 20 percent to non-compensable for DJD of the right knee, effective March 1, 2011.  A subsequent August 2016 rating decision implemented a 10 percent disability rating, effective March 1, 2011.

2. At the time of the March 1, 2011 effective date of the reduction, the 20 percent rating for the Veteran's right knee DJD had been in effect for more than five years.

3. The AOJ rating decisions, which reduced a disability rating for right knee DJD from 20 percent to 10 percent effective March 1, 2011 did not reflect consideration of the provisions of 38 C.F.R. § 3.344 and are void ab initio.

4. A December 2010 rating decision implemented the disability rating reduction from 10 percent to non-compensable for right knee scar, effective March 1, 2011.

5. At the time of the March 1, 2011 effective date of the reduction, the 10 percent rating for the Veteran's right knee scar had not been in effect for more than five years.

6. The December 201 AOJ rating decision, which reduced a disability rating for right knee scar from 10 percent to noncompensable effective March 1, 2011 did not reflect consideration of the provisions of 38 C.F.R. § 3.344 and is void ab initio.

7. For the entire appeal period, the Veteran's has manifested a painful right knee scar which is superficial, stable, involves an area less than 6 square inches (77 square centimeters), and does not result in functional impairment of an affected part.


CONCLUSIONS OF LAW

1. The reduction of the rating for service-connected right knee DJD from 20 percent to 10 percent was improper, and restoration of the 20 percent disability rating effective March 1, 2011 is warranted.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2016).

2. The reduction of the rating for service-connected right knee scar from 10 percent to non-compensable was improper, and restoration of the 10 percent disability rating effective March 1, 2011 is warranted.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§3.102, 3.105, 3.344 (2016).

3. The criteria for a rating greater than 10 percent for right knee scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, DCs 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any notice issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran and his represented have argued inadequacy of VA examinations particularly as it pertains to an evaluation of the orthopedic disabilities.  As addressed below, the Board restores the rating reduction for the right knee disability and remands the thoracolumbar spine and right knee disability claims for additional examination.  As it pertains to the scar disability, the Board restores the 10 percent disability rating pertaining to the issue of a painful scar.  Based on the lay and medical evidence of record, the Board finds that the VA examination reports and clinic records are sufficient to address the remaining criteria for evaluating scar disabilities.

Propriety of Rating Reductions

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the AOJ satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

In the present case, as a preliminary matter, the Board finds that the procedural requirements of § 3.105 were satisfied in this rating reduction.  Notice was sent in a September 2010 rating decision and letter, both of which informed the Veteran of the proposed rating reductions.  The September 2010 letter further explained the effect the proposed reductions would have on the Veteran's combined disability evaluation and informed the Veteran of his options to submit additional evidence and request a personal hearing.  By way of a December 2010 rating decision, the AOJ reduced the Veteran's disability ratings, effective March 1, 2011.  The AOJ satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  See 38 C.F.R. § 3.105.

Accordingly, the remaining question is whether the reduction in the disability ratings is warranted based on the medical and lay evidence of record.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.

In the present case, the Veteran's 10 percent disability rating for right knee scar was awarded effective January 2007, and was reduced effective March 1, 2011, less than 5 years later.  Thus, reexamination indicating improvement of the scar disability is sufficient to support the rating reduction.  Therefore, with regard to this particular reduction, 38 C.F.R. § 3.344(c) is applicable.  In such cases, a single reexamination disclosing improvement in that disability will warrant a reduction in its rating, because the disability has not stabilized and was likely to improve.  See 38 C.F.R. § 3.344(c).

The Veteran's 20 percent disability rating for right knee DJD was awarded effective May 1995, and was reduced effective March 1, 2011, more than 5 years later.  The AOJ has redesignated which diagnostic codes were in use for this 20 percent rating which confuses the issue as to whether the Veteran was entitled to a protected rating.  See 38 C.F.R. § 3.951.  At the very least, 38 C.F.R. § 3.344(a) and (b) apply to the disability rating for the Veteran's right knee DJD disability so that only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Reduction in Right Knee DJD

By way of history, in September 1995, the Veteran was assigned a 20 percent disability rating for a post-operative anterior cruciate ligament (ACL) tear of the right knee under DC 5257.  That disability rating was premised on a September 1995 VA examination, which demonstrated pain, instability, crepitation, and ACL insufficiency.  An August 2007 AOJ rating decision revised the codesheet to reflect a 20 percent rating under DC 5259-5010 effective May 16, 1995.

In this case, it is clear that the 20 percent rating for the Veteran's right knee disability was assigned based on the finding of moderate instability of the knee, along with pain, ACL insufficiency, and crepitation. 

The Veteran's knees were reexamined in July 2007.  At that time, the Veteran reported swelling of the right knee, along with stiffness, weakness and pain.  He indicated that his knee often locked and gave way.  In an August 2007 rating decision, the AOJ continued the Veteran's 20 percent rating under 38 C.F.R. § 4.71a, DC 5010-5259.  Notably, the AOJ explained that the Veteran's right knee disability did warrant a 10 percent rating, but sustained improvement was not definitively demonstrated.  The AOJ continued the 20 percent evaluation, pending results from a tentative November 2008 examination.  A review of the record reflects that a subsequent examination was not provided.

Turning to the relevant period at hand, the Veteran filed for an increased rating in January 2010 and was afforded a VA examination in February 2010.  At the time of the examination, the Veteran endorsed symptoms of pain, stiffness, tenderness, and weakness.  He stated that he iced his knee and rubbed it down to alleviate symptoms.  There was no evidence of deformity, giving way, instability, incoordination, decreased speed of motion, dislocation, subluxation, locking episodes, or effusion.  The Veteran reported that he was able to stand for 15 to 30 minutes at a time and walk about one fourth of a mile.  Upon physical examination, the Veteran's gait appeared normal.  There was no crepitation, clicks, snaps, or grinding present.  The examiner also noted no patellar or meniscus abnormalities.  Active range of motion testing revealed flexion to 140 degrees and normal extension.  There was no objective evidence of pain following repetitive motion, nor was there additional limitation in range of motion after three repetitions.  There was no joint ankylosis.

Based on this examination, in a December 2010 rating decision, the AOJ reduced the Veteran's disability rating to non-compensable under 38 C.F.R. § 4.71a, DC 5003-5260.  The AOJ reasoned that the examination showed sustained improvement of the manifestations of the Veteran's right knee disability.  The AOJ noted that the recent examination and a recent VA primary care evaluation showed full range of motion of the right knee without pain or swelling.

Additional evidence received during the appeal period reflects the Veteran's reports of constant moderate to severe pain, particularly upon increase in physical activity, such as ascending or descending stairs, squatting and walking.  Range of motion testing during this time revealed flexion to 120 degrees at the most; most often, the Veteran's range of motion was limited to 100 to 110 degrees.  He often endorsed effusion, tenderness, and swelling of the right knee.  At one point, his treating clinician noted him limping due to increased discomfort of the knee.  As time progressed, the Veteran reported instability of the knee.  He eventually had to wear a knee brace for support.  Records also reveal that the Veteran needed to receive injections in the knee periodically in order to alleviate his symptoms.  See VA Treatment Records dated January 25, 2010, February 2, 2011, March 16, 2011, July 13, 2011, August 17, 2011, July 22, 2013, December 11, 2013, April 15, 2014, September 8, 2014, October 9, 2014, and February 27, 2015.

Additional findings include right quadriceps atrophy, right lower extremity weakness of 4- to 4/5 strength, -5 extension, and mild laxity.  The Veteran was described as experiencing a progressive decline in function.  He was described as manifesting advanced medial DJD of the right knee with discussions of the future need for joint replacement surgery.

Additionally, in November 2011, the AOJ received a private orthopedic examiner report which included an extensive review of the Veteran's pertinent records and the Veteran's symptom description.  The examiner indicated that the Veteran did not exhibit any symptom magnification and found that not only had the Veteran's symptoms not improved, but had worsened over the past several years.  It was indicated that the Veteran would have the future need for arthroplasty, and the Veteran was recommended to discontinue squatting, kneeling, climbing or being on his feet for greater than a few minutes at a time.

Based on this evidence, the AOJ, in an August 2016 rating decision, assigned a 10 percent disability rating for DJD of the right knee, effective March 1, 2011.  The AOJ reasoned that medical evidence demonstrated the Veteran's disability manifested in painful motion of the right knee.  However, the AOJ found that the medical evidence of record did not support a resumption of the original 20 percent disability rating.  As noted in the INTRODUCTION, the AOJ has also assigned a separate 10 percent rating for right knee instability under DC 5257 effective April 27, 2016.

After thorough review of the evidence, the Board finds that the AOJ failed to properly make findings in this case as to both prongs of the Faust test for rating reduction cases.  The adjudicatory documents do not demonstrate that the AOJ made a finding with respect to whether the improvement noted reflected "an improvement in the Veteran's ability to function under the ordinary conditions of life and work" to support the rating reduction.  Without such explicit findings, the Board cannot properly analyze the ratings-reduction issue currently on appeal. 

The Board additionally notes that, from a factual point of view, the AOJs rating reduction is also not supportable.  The Board can find no evidence suggesting why the Veteran's right knee disability would improve from a medical point of view.  Rather, immediately after the rating reduction, the Veteran submitted a private medical opinion - based on review of pertinent medical records - stating that the Veteran's right knee disability had progressively worsened to the point of needing an arthroplasty in the future.  This opinion is consistent with subsequent VA clinic records noting findings of right quadriceps atrophy, right lower extremity weakness of 4- to 4/5 strength, -5 extension, and mild laxity.  The Veteran was described as experiencing a progressive decline in function to the point that he needed joint replacement surgery in the future.

The Board further observes that the AOJ has changed its use of diagnostic codes over different periods of time.  The August 2007 rating decision redesignated the diagnostic code to a 20 percent rating under "DC 5259-5010" effective May 15, 1995.  A disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating which cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  

Accordingly, the action to reduce the rating is void, and the 20 percent evaluation for right knee disability under DC 5010-5259 is restored effective March 1, 2011 as though the reduction had not occurred.  See Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reduction in Right Knee Scar

Initially, service connection for the right knee scar was granted by way of an August 2007 rating decision.  A 10 percent disability rating was assigned, effective January 4, 2007.  The 10 percent disability rating was based on a July 2007 VA examination, at which time the Veteran's scar was noted to be tender and lighter in color than surrounding skin.  There was no evidence of depression, decreased function, or keloid.  The AOJ found the Veteran's scar to be tender and painful on objective demonstration.

The Veteran filed for an increased rating in January 2010.  He was afforded a VA examination in February 2010.  Upon examination, the examiner noted that the Veteran's scar measured 11.5 cm. by 2mm.  The scar was described as superficial, non-tender to palpation, and mildly hyper-pigmented.  There was no evidence of pain, inflammation, edema, or keloid formation.  Based on this examination, the AOJ reduced the disability rating to non-compensable.

In a subsequent April 2016 VA examination, the Veteran's scar was described as linear, measuring at 10 cm long.  The Veteran denied having pain, but did state that the scar stung or burned when struck with something or bumped.  The scar was not unstable, never opened up and never drained or bled.  The scar did not result in any limitation of function. 

Similar to above, the Board finds that the AOJ failed to properly make findings in this case as to both prongs of the Faust test for rating reduction cases.  The adjudicatory documents do not demonstrate that the AOJ made a finding with respect to whether the improvement noted reflected "an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Without such explicit findings, the Board cannot properly analyze the ratings-reduction issue currently on appeal. 

Therefore, the Board finds that the December 2010 rating decision, which reduced the Veteran's 10 percent evaluation to noncompensable for his right scar disability effective March 1, 2011 is void ab initio due to the AOJs failure to make full and complete findings with regards to whether there was "sustained improvement" shown under the ordinary conditions of life and work. 

Accordingly, the action to reduce the rating is void, and the 10 percent evaluation for the right knee scar is restored effective March 1, 2011 as though the reduction had not occurred.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case. 

Increased Rating for Right Knee Scar

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's right knee scar is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804.  This is the maximum rating for one scar which is unstable or painful.

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Otherwise, DC 7805 provides that any disabling scar effect(s) not considered in the above DCs should be considered under an appropriate diagnostic code.

In pertinent part, a July 2007 VA examination report described a 19 cm x .5 cm wide unsightly tender scar which was lighter in color than the surrounding skin.  The scar was superficial and not deep.  There was no keloid formation with normal skin over the scar.  The scar did not interfere with function.  It was described as a simply well-healed surgical scar with no induration, inflammation, or ulceration. 

On VA examination in February 2010, the examiner noted that the Veteran's scar measured 11.5 cm. by 2mm.  The scar was described as superficial, non-tender to palpation, and mildly hyper-pigmented.  There was no evidence of pain, inflammation, edema, or keloid formation.

At the most recent VA examination in April 2016, the Veteran's scar appeared to be, for the most part, asymptomatic.  There was no pain, tenderness, bleeding, or limitation of function.  The Veteran did report that when struck or bumped, the scar did sting or burn.  However, this did not appear to be constant.  The scar was 10 cm. in length and was not unstable.  The scar did not result in any limitation of motion or functional impairment.

Based on this record, the Board finds that a rating greater than 10 percent for the Veteran's right knee scar is not warranted at any time during the appeal period.  During this period, the scar did not exceed 6 square inches (39 sq. cm.) as contemplated by a higher evaluation under DCs 7801 or 7802.  Moreover, the examination reports found no limitation of motion or function associated with the scar, and the Veteran does not report any.  Thus, a rating greater than 10 percent is not warranted for any time during the appeal period. 


ORDER

Restoration of the 20 percent rating for right knee DJD under DC 5010-5259, effective March 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 10 percent rating for right knee scar, effective March 1, 2001, is granted subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating greater than 10 percent for right knee scar is denied.


REMAND

As for the remaining issues on appeal, remand is required for additional development prior to appellate adjudication.

Specifically, a new examination is required to comply with recent developments in the law pertaining to the Veteran's right knee and back disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

As it pertains to TDIU, throughout the record, the Veteran has reported missing a significant amount of time due of work due to his service-connected disabilities.  The Board finds that such statements raise the issue of unemployability due to service-connected disabilities.  See Rice, supra.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remanded claims.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and with their help, obtain all relevant outstanding private and VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he submit information regarding his employment and education history since service.  To this end, furnish him with an additional VA Form 21-8940, Application for TDIU.  

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee and back disabilities.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas for both the right knee and back disabilities:

	Active motion;
	Passive motion'
	Weight-bearing; and
	Non-weight bearing.

The examiner should also specifically address the impact the Veteran's neck and back disabilities have on his employability.

The examiner should also identify any neurologic complications of the thoracolumbar spine, if any.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

4. Upon completion of the development outlined above, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


